Citation Nr: 1746992	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-36 063	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic choking, to include as secondary to service-connected gastroesophageal reflex disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 until October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The claim was subsequently transferred to the St. Petersburg, Florida RO.

The Board previously remanded this claim in June 2015 for additional development, including obtaining VA medical records, private medical records identified by the Veteran, and a VA examination and opinion. The VA opinion was to address whether chronic choking is a separate condition related to, or aggravated by the Veteran's service-connected GERD, or rather a symptom associated with GERD. 

The issue of entitlement to an increased rating for the Veteran's service-connected GERD has been raised by the record in written statements from October and December 2015 and January 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary. See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). The matter is REFERRED to the AOJ as an intent to file a claim. See 38 C.F.R. § 3.155(b).


FINDING OF FACT

In written statements dated in October and December 2015 and January 2016 that contain the Veteran's name and claim number, the Veteran requested the withdrawal of his appeal for service connection for chronic choking, to include as secondary to service-connected GERD.





CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran are satisfied with respect to service connection for chronic choking, to include as secondary to service-connected GERD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded this matter in June 2015, in part, to obtain a VA examination and opinion to determine whether chronic choking is caused or aggravated by GERD or if it is a symptom of GERD. The Veteran is currently rated at 30 percent disabled for GERD. Following the VA examination, a supplemental statement of the case (SSOC) from October 2015 was provided to the Veteran informing him that service connection for chronic choking, secondary to GERD was denied. 

A substantive appeal may be withdrawn in writing by the Veteran at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). The withdrawal must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn. 38 C.F.R. § 20.204 (b)(1). The "[w]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant." DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).

The Board finds that the Veteran's written statements satisfy the criteria for withdrawal of a substantive appeal as to the issue of service connection for chronic choking, claimed as secondary to the Veteran's service-connected GERD. 38 C.F.R. § 20.204 (b)(1); see Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004) (noting that the Board's determination as to what constitutes a withdrawal of an appeal is a finding of fact that the U.S. Court of Appeals for Veterans Claims reviews under the "clearly erroneous" standard, and explaining that a submission by an appellant must be read in context to determine whether a submission constitutes a withdrawal of an appeal; consideration must also be given to the non-adversarial setting of the VA adjudication process during which VA is required to construe liberally all submissions by a claimant).

Specifically, in a signed October 2015 letter, the Veteran stated that "I am not fileing [sic] for two separate claims...I am asking for additional percentage added to the current disibility [sic] I currently receive." The letter appears to be a response to the SSOC which denied service connection for chronic choking, secondary to his service-connected GERD. The letter from the Veteran is dated 20 days after the date listed on the SSOC. Furthermore, the SSOC requests that the Veteran respond if there is a disagreement with the SSOC and the Veteran begins his letter with "I am writing to tell you how I disagree with the information provided." The language used by the Veteran and the chronological relationship to the SSOC, which relates to the claim for chronic choking, secondary to his service-connected GERD, demonstrated his unambiguous and explicit attempt to withdraw that claim. DeLisio, 25 Vet. App. at 57. The letter also indicated the Veteran's intent to solely pursue an increased rating for his service-connected GERD.

Additionally, in the October 2015 letter, the Veteran stated that "[a]s you can see by the doctor's reports, my chronic choking is a symptom associated with Gerd [sic]." The Veteran's discussion of medical information that is adverse for his chronic choking claim and is the specific issue addressed by the VA opinion evidences an understanding the consequences of this action. Id. The Veteran noted that he is seeking an increased rating for the service-connected GERD, which he "currently receive[s] 30% disability." The Veteran concluded that "I am only requesting additional percentage added to the current disability I receive now." The entire letter, with particular attention to the final sentence, which the Veteran bolded and italicized, clearly shows the Veteran wishes to exclusively pursue a specific increased rating claim.

Also, in signed December 2015 Notice of Disagreement the Veteran stated that "[a]ll I'm asking for is more %. In other words a [sic] increase in my percentage pay." The Veteran again stated he is solely seeking an increase to his service-connected disability. The Veteran went on to state that this problem has existed for 50 years and it has worsened. The Veteran also provided that "I don't think the 30% I receive now is efficient [sic] for the damage this is causing" and that "30% does not seem sufficient, more [sic] increase."

Moreover, in a signed December 2015 letter the Veteran advised that "I'm asking for a raise in my percentage %...[b]y all Dr. reports state it has gotten worse." A January 2016 Report of General Information from a VA employee noted that the Veteran called to explain the letter is to support "his appeal for [e]sophagus [c]ondition" and concerns "...the same condition that he's rated for right now and he's requesting an increase on the appeal." In response, VA provided the Veteran with information to file a claim in January 2016. The Veteran consistently stated that he is only seeking an increased rating for his service-connected GERD due to worsening symptoms.

In sum, shortly after the SSOC denying service connection for chronic choking, the Veteran stated that he is not pursuing two separate claims, but only an increased rating for his service-connected GERD. The Veteran made multiple, consistent written statements that he is solely seeking an increased rating for his GERD due to his worsening symptoms, which support the finding that he withdrew the chronic choking, secondary to GERD claim. Therefore, the Veteran's withdrawal of the claim for chronic choking, secondary to GERD was explicit, unambiguous and done with a full understanding of the consequences of the action. DeLisio, 25 Vet. App. at 57.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2016). Because the pertinent criteria for withdrawal of the issue of entitlement to chronic choking, claimed as secondary to the Veteran's service-connected GERD have been satisfied, there remain no allegations of errors 


of fact or law for appellate consideration with respect to this issue. The Board consequently does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for chronic choking, to include as secondary to the Veteran's service-connected GERD is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


